IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TEDDY L. JACKSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1257

DEPARTMENT OF REVENUE
ON BEHALF OF VERONICA
MATTHEWS,

      Appellee.

_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Gadsden County.
Francis J. Allman, Judge.

Mark V. Murray, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Carrie R. McNair, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

RAY, BILBREY, and WINSOR, JJ., CONCUR.